DETAILED ACTION

Need more information to examine

The scope of claim 1 is so broad that it is unclear as to what is claimed? 
The claim of the normal caloric intake of the subject is un-limiting.
The two steps of administration merely require the subject being from one to an infinity of items at each feeding, multiple times.
The claim merely requires a method for preventing and/or treating endometrial hyperplasia (endometriosis) in any human subject, which includes men, which means eating two bites of and food over any time period reads on the claim.  This claim amounts to any eating pattern/diet known, wherein a subject eats at least one item and then at least another, within any time period of their life. 


The following limitations also need more information to be examined:
9 to 15 kcal/kg of body weight/day on day 1, as in claim 11;
6 to 10 kcal/kg of body weight/day for days 2 to 5, as in claim 11;
2- 11 kcal/kg of body weight/day, as in claim 7.
Is this to mean kcal/kg of the subject’s body weight/day of something in specific? And if so kcal/kg of what?
proteins in an amount of .1-0.4 g/kg of body weight/day, as in claim 8.
Is this to mean kcal/kg of the subject’s body weight/day of protein?

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

In this case there is a lack of unity between the method claims herein and the composition claimed treated in the International Search Report of PCT/Ep2018/051590, of 2/08/2018, because even though the inventions of these groups require the technical feature of a fast mimicking diet component and a re-feed diet component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the references applied in said international search report.  Therefore lack of unity is shown, a posteriori, after consideration of the prior art in relation to the claims.

SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


The species are as follows: 

Time period (generic claim 1, any amount of time)

multiple cycles comprise an administration once a month for at least 2 months, as in claim 3;  

first time period is from 2 days to 10 days, and said second time period is from 7 to 85 days (making the time period at least 9 days), as in claim 2;

first time period is 5 days and said second time period is 25-26 days (making the time period at least 30 days), as in claim 15


Kcal/day (no generic)
less than 50% plus 60-100% of the normal caloric intake of the subject, as in claim 1 (including ranges that are higher and lower than kcal/day in claim 4); 
fasting mimicking diet component provides the subject with 100- 1160 kcal/day, as in claim 4.

providing less than 50% of the normal caloric intake of the subject, as in claim 1. 


Amount of Protein in fasting mimicking diet component (claim 1 generic) 
less than or equal to 36 g/day, as in claim 5
up to 5% calories from plant-based proteins, as in claim 11; and
less than 15% of the total calories, as in claim 9.


Carbohydrates of fasting mimicking diet component (claim 1 generic)

to provide no more than half of the calories provided by said diet component, as in claim 6;

a maximum of 35% calories from carbohydrates, as in claim 12; and

sugars in an amount that is less than 15%, as in claim 10.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
A telephone call was made to M. Mercanti on 6/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793